Title: To James Madison from William Bentley, 19 August 1813
From: Bentley, William
To: Madison, James


Sir,
Salem, Mass. U.S.A. Aug. 19. 1813.
I have the satisfaction to assure the President, that Captain George Crowninshield, the son, sailed from Salem on Saturday, Aug. 7. & returned from Halifax, on Wednesday, August, 19, with the bodies of Captain Laurence & Lt Ludlow. He reports, that he had every thing agreably to his wishes, & found that every thing had been done at the interment of these brave men, that had ever been done in that Colony. The American Agent took charge of all services on shore, & the American prisoners of Salem were present at the removal from the graves to the Cartel. Mr C. discharged every due before he left Halifax. The British thought such zeal in private citizens promised every thing to our States.
We are in full preparation for every funeral honour, & the event shall be reported. The few, who like Miltons Devil, “with darkness durst affront the light—are lost in loss itself.” It is proposed to have our solemnity on Monday Aug. 23. The bodies are closed from inspection & remain in the Cartel, afloat & at anchor in the harbour. Mr C. has had an affectionate Letter from the Brother of Capt Laurence. With the highest respect, your devoted Servant,
William Bentley.
